Mr. Justice Hart,
joined by Justice, Brewster, dissenting.
The majority opinion approved the holding of the trial court that the annexation by the city of territory within the water control and improvement district does not affect the powers of the district over the annexed territory. It seems to me that it should follow from this holding that district taxes must be paid on the property within the annexed territory on the same basis as on property in other portions of the district, and also that city taxes must be paid on this property on the same basis as on property in other portions of the city.
While the majority opinion says that “the property in the added area is burdened with both taxes,” it also recognizes that “the city’s payment of the water district taxes [is] a condition precedent to its right to collect city taxes on that area.” If the city’s assumption of the district taxes is thus legally enforceable, the necessary result is that if the city pays the district taxes the added territory is relieved from the payment of these taxes, and if the city does not pay the district taxes the added territory is relieved from the payment of the city taxes. Under the majority holding the added territory cannot be required to pay both taxes in either event.
In City of Pelly v. Harris County Water Control & Imp. Dist. No. 7, 145 Texas 443, 198 S. W. (2d) 450, this Court held that where both the city and the district continued to exercise their full powers over the annexed territory, the collection of taxes by both governmental units did not violate the constitutional requirements that taxes must be equal and uniform. In the present case, the majority holds that under similiar conditions it is valid for the city to assume the payment of district taxes on property within the annexed territory. In my judgment, these holdings are necessarily inconsistent. If it is equal and uniform taxation where the annexed territory pays full taxes' to both governmental units, then it cannot be equal and uniform taxation where this territory is excused from the burden of paying taxes to one of these units.
*75We do not have here the situation where one unit takes over the functions formerly exercised by the other within the annexed territory. If this were true, then there would be a proper case for the adjustment of tax burdens. This was the situation in Tod v. City of Houston (Tex. Com. App.) 276 S. W. 419. There one unit superseded the other in authority over the annexed territory, and it was proper that the outstanding debt should be adjusted and that taxes should be paid only to the annexing unit. Here, however, both the district and the city exercise their respective powers without any impairment resulting from the annexation. Under the facts of this case, taxes can be equal and uniform within the meaning of the Constitution only if district taxes are collected on all property within the district on the same basis and if city taxes are collected on all property within the city on the same basis.
The majority opinion speaks of the adjustment of inequities in cases of annexation. If by inequities is meant inequalities of pecuniary benefits from taxes paid, then the opinion impliedly gives sanction to a consideration which has heretofore been held to be irrelevant to a determination of the question whether taxes are equal and uniform. In Norris v. City of Waco, 57 Texas 635, 641, this Court said:
“Some of the cases in which the question involved in this case has been considered seem to hold that a tax levied for municipal purposes upon lands situated as are those of the appellant, is illegal, for the reason that such taxation is not ‘equal and uniform.’ If by this is meant that the pecuniary benefit to be derived by every person who pays taxes shall be equal, there would be much force in this position, but such is not the meaning of the language.
“Taxes are said, within the meaning of the constitution, to be ‘equal and uniform,’ when no person nor class of persons in the taxing district, whether a state, county, or other municipal corporation, is taxed at a different rate than are other persons in the same district upon the same value or the same thing, and where the objects of taxation are the same by whomsoever owned, or whatever they be.
“Under the present and former constitution of this state, there can be but little question in this regard, in so far as an ad valorem tax upon property is concerned, for all property, save such as the legislature is authorized to exempt from taxation, must be taxed in proportion to its value.
“To hold that each person must receive the same benefit as another may from the expenditure of money raised by taxation *76would be to hold that the law required an impossibility, for, in the very nature of things, some persons will derive greater pecuniary benefit from the expenditure of money for strictly public purposes than will others. In fact, some may receive no benefit whatever, save such as results to them from the preservation of order, protection to property, and the general prosperity which results therefrom, while others may and will be directly benefited by the increased value of their property and increase to their business which results from the expenditure of money raised by taxation, for purposes in every respect strictly public.”
I cannot escape the conclusion that the majority opinion here departs from the accepted meaning of the requirement of Article VIII, Section 1 of our Constitution that “taxation shall be equal and uniform.” I think that the Court of Civil Appeals reached the correct conclusion and that its judgment should be affirmed.
Opinion delivered April 20, 1949.
Rehearing overruled May 18, 1949.